Citation Nr: 1030332	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-17 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
In that decision the RO granted service connection and assigned a 
50 percent disability rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A video-conference hearing to present testimony before a member 
of the Board had previously been scheduled for July 2010.  On the 
date of the hearing the Board received a statement, dated 
approximately one week earlier, in which the Veteran reported 
that he had just learned of the hearing.  He stated that he would 
not be able to attend as he would not be in town.  He also 
informed VA of a new mailing address.  He expressed his hope that 
the hearing could be rescheduled.

The new address is not the same as the one in which the RO 
provided notice of the hearing. 

The Veteran has provided good cause for the rescheduling of his 
hearing, and, in keeping with the pro-claimant VA system, the 
hearing should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference 
hearing to be held in the order that the 
request was received.  After a hearing is 
conducted, or if the Veteran withdraws his 
hearing request or fails to report for the 
scheduled hearing, the claims file should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


